The opinion of the court was delivered by
Dunbab, J.
This appeal is taken from The judgment rendered in the superior court of Pierce county. Several errors are alleged, among others, that the judgment of the court below is erroneous and void, for the reason that the same was rendered on Sunday, a non-judicial day. Respondents move to dismiss the appeal for the following reasons: (1) That the proceeding is a civil action at law for the recovery of money, and the original amount in controversy does not exceed the sum of two hundred dollars, and does not involve the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute; (2) that it is not an appeal from a final order, or the final decision of any superior court, it appearing from the record that the alleged judgment or order appealed from is void and invalid, and that the case is still pending in the superior court of Pierce county.
So far as the first ground of dismissal is concerned, this court has already held in Washington Iron Works Co. v. Jensen, ante, p. 584, that an action to foreclose a mechanic’s lien is an equitable proceeding.
In support of the second ground of dismissal, it is urged that, as under the law the court has no j urisdiction to enter *686judgment on Sunday, the judgment is absolutely void— that there is nothing to appeal from; that the superior court having no jurisdiction to act, this court cannot take notice of such void act, even for the purpose of reversing it, and some authorities are cited by respondent which sustain this view. And, indeed, at first blush it would seem to harmonize with the general principles of the law, that a void judgment was no judgment at all, and could, therefore, have no effect, and that, therefore, the time of the appellate courts could not be taken up in considering a harmless judgment. But while the plausibility of this theory cannot be questioned, as a practical fact, the illegal judgment may not prove to be harmless, but may prevent the full enjoyment of rights which the owner has in property which is seemingly affected by the judgment. One of the rights which the owner of property has is a rightto sell it at its full value; and anything that tends to prevent such a sale is a deprivation of a right; and certainly a judgment which on its facéis a lien on property will affect its sale. There is always a presumption in favor of the validity of a judgment. If this presumption must be recognized by the courts, how much more strongly will it attach itself to the minds of citizens at large who are incapable of understanding the nice distinctions of law. There is a universal and oft expressed disinclination on the part of trading people to “buy a lawsuit;” experience has taughtthem thatthey are often enough forced into expensive litigation to defend titles against which no cloads were visible when they bought, and they will be very slow to buy property which appears to be subject to a lien imposed upon it by the formal judgment of a court of competent jurisdiction, regular upon its face, even though assured that such a judgment is void. If they bought at all under such circumstances, it would be at greatly reduced prices, and on the theory of chances. Fine spun theories should not refute *687practical example, and a person’s right to full, free and untrammeled enjoyment of his property should not be hampered or menaced by a slavish adherence to impracticable theories. Itisupon this principle that suits are entertained by courts of equity to setaside fraudulent deeds. Under the statute of frauds and the statute of Elizabeth,which are a part of our common law,adeed made for the purpose of defrauding creditors is declared to be absolutely void. The strongest possible language is employed to describe its invalidity, and yet it is the universal practice of courts of equity to entertain suits to cancel such deeds for the purpose of removing clouds from the title. While the deed in one sense is illegal and of no effect, yet it does have sufficient vitality to perniciously affect the rights of the owner, and the courts will, therefore, take jurisdiction and notice of it sufficiently to cancel and destroy it, so that a purchaser may not have to incur the risk of acting upon a mistaken opinion of the legality of the title, or the invalidity of the alleged fraudulent deed. So, in this case, while the defendants would doubtless have a right to treat this judgment as a nullity, yet if they did so it would be at their peril, and there seems to be no good reason why they should be deprived of the right to have the matter j udicially determined on appeal. It seems to be the juster and more sensible rule, and is indorsed by the great weight of authority. It is true that in Wicks v. Ludwig, 9 Cal. 173, the court decided squarely that a judgment entered in vacation, where the constitution of California only conferred jurisdiction on the district courts to try cases in term time, was illegal and void, and that no appeal could be taken from such judgment. But the later California cases sustain exactly the reverse doctrine. Thus, in Livermore v. Campbell, 52 Cal. 75, the court says:
“It has been repeatedly held by this court that an appeal lies from a void judgment, and it follows that an order *688setting aside a judgment in form on the ground that it is in fact invalid, is also appealable.”
In City of Parsons v. Lindsay, 41 Kan. 336; 13 Am. St. Rep. 290 (21 Pac. Rep. 227), it was held that Sunday was a nonjudicial day, and that the judgment rendered on that day was void, and that such judgment would be reversed on appeal. To the same effect is Arthur v. Mosby, 2 Bibb, 589; Chapman v. State, 5 Blackf. 111; Peters v. Rhine, 10 Tex. 215. In fact the right of appeal in those cases seems to have been conceded. This seems also to be the rule in the supreme court of the United States. In United States v. Nourse, 6 Pet. 470, the court says:
“If it clearly appear that the circuit court had no jurisdiction in this case, still this court may take jurisdiction, so far as it regards the proceedings had before the circuit court; but those proceedings, being wholly unauthorized, must be annulled or reversed.”
See also Lynch v. Divan, Ex’r, 66 Wis. 490 (29 N. W. Rep. 213; Commonwealth v. O’Neal, 6 Gray, 343; Hayne on New Trials, p. 566, § 187. In Moore v. Wait, 1 Binn. 219, it was held that an appeal would lie from a justice’s court in a case where the justice had no jurisdiction. This court has also held in Stewart v. Lohr, 1 Wash. 341; 22 Am. St. Rep. 150 (25 Pac. Rep. 457), that it could take jurisdiction to reverse a void judgment, though in that case the appeal was dismissed. We think, however, the more consistent practice would be to entertain the appeal.
The motion to dismiss will therefore be denied, and as it is conceded by both parties that the judgment is illegal, having been rendered on Sunday, which both under the common law and under the statute is dies non juridicus, the judgment must be reversed and the case remanded to the superior court with instructions to proceed in accordance with this opinion.
Anders, O. J., concurs.